DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The amendment after final filed on Sep. 17, 2021 is entered since it places the application in condition for allowance.
3. According to paper filed on Sep. 17, 2021, the applicants have amended claims 6-7, 9-10, 14, 17 and 20-24.
4. Claims 1-10 and 12-24 are pending in the application.

                             EXAMINER’S       AMENDMENT
5. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Mr. Rodney B. Carroll on Sep. 23, 2021. The following changes have been made in claim 14:
In claim 14, line 4, after of the, delete - - -at least one anti-retroviral drug - - - and insert- - - - doravirine - - -.

6. Claims 1-10 and 12-24, renumbered as claims 1-23, are allowed since the applicants have amended claims to overcome all rejections.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                              /CHARANJIT AULAKH/                                              Primary Examiner, Art Unit 1625